MAXWELL TECHNOLOGIES, INC.
EMPLOYMENT AGREEMENT

          This Employment Agreement (the “Agreement”) is made as of this 22nd
day of December, 2003, by and between MAXWELL TECHNOLOGIES, INC. a Delaware
corporation, (“Company”) and Richard Smith, EVP of Maxwell Technologies
(“Executive”).  The parties agree with each other as follows:

          1.          Term of Employment.  Subject to the terms and conditions
set forth in this Agreement, the Company hereby agrees to employ Executive, and
Executive agrees to be employed by the Company, for the period commencing on the
date of this Agreement and ending on the first to occur of (i) the date on which
Executive first qualifies for or elects to receive retirement benefits in
accordance with the Company’s normal retirement policies and (ii) the date on
which this Agreement is terminated by either the Company or Executive pursuant
to any subsection of Section 4 hereof.

          2.          Duties of Executive.

 

            (a)          Executive shall serve as the Executive Vice President
and head of Strategic Business Development of the Company. In such capacities,
Executive shall report to the CEO of the Company and Executive shall perform the
duties and render the services for and on behalf of the Company associated with
the positions he shall hold and as may be set forth from time to time in
resolutions of, or other directives issued by, the CEO

 

 

 

            (b)          Executive agrees to perform such duties and render such
services to the best of his ability, devoting thereto his entire professional
time, attention and energy exclusively to the business and affairs of the
Company and its affiliates, as its business and affairs now exist and as they
hereafter may be changed, and shall not during the term of his employment
hereunder be engaged in any other business activity, whether or not such
business activity is pursued for gain or profit; provided, however, that
Executive may serve (i) on civic or charitable boards or committees and
(ii) with the prior written approval of the Board, boards of corporations or
business enterprises, in each case so long as such activities do not interfere
with the performance of Executive’s obligations under this Agreement.

          3.          Compensation of Executive.  As compensation for the
services to be performed under this Agreement:

 

            (a)          Base Salary.  Effective as of the date of this
Agreement, Executive shall be paid a base salary at the initial annual rate of
$200,000, payable in installments consistent with the Company’s payroll
practices, and subject to normal withholding.  Executive’s base salary shall be
reviewed annually prior to each anniversary of this Agreement by the Board or
its Compensation Committee and if the Board or Committee determines, in its
discretion, that Executive’s base salary is to be increased, such increase shall
be effective as of such anniversary date; the temporary reduction of
compensation


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

for 2004, is both voluntary and not applicable to any severance or other
compensation described in this contract.

 

 

 

            (b)          Annual Bonus.  Executive shall be entitled to an annual
bonus which shall be determined as provided in this subsection (b):

 

 

 

 

                (i)          Commencing with the Company’s current fiscal year
ending December 31, 2003 and for each subsequent fiscal year of the Company, the
Board will set specific financial performance targets and the amount of
Executive’s bonus will range $0 to a maximum amount equal to 50% of Executive’s
annual base salary as in effect for such fiscal year (with a target bonus of 50%
of the then effective base salary) depending on the CEO’s determination of
Executive’s success in achieving the specified targets. The financial
performance targets for fiscal year 2004 will be established in January 2004 as
part of the Company’s annual financial plan.

 

 

 

 

 

                (ii)          The bonus payable to Executive for each fiscal
year, if any is due, shall be paid to Executive, subject to normal withholding,
promptly after the completion of the audit of the Company’s financial statements
for such fiscal year.

 

 

 

            (c)          Options.  Executive is eligible for, and has received,
the grant of stock options under the Company’s stock option programs. The Board
or its Stock Option Committee will from time to time consider making additional
grants to Executive, but the Company shall not be obligated to make any
particular grant or grants thereof.

 

 

 

            (d)          Benefits.  Executive shall be entitled to participate
in the Company’s insurance, health, life insurance, long term disability, dental
and medical, and automobile programs as the same may exist from time to time on
the terms and conditions applicable to other senior officers of the Company. 
Nothing in this Agreement shall preclude the Company from terminating or
amending any employee benefit plan or program from time to time. The Company
will reimburse Executive for the reasonable cost of an annual physical
examination, if Executive elects to have the same (e)          Vacation. 
Executive shall be entitled to vacation according to the prevailing rules in
effect during this employment contract.  Such vacation shall be taken at such
times as the Company and Executive shall mutually agree, acting reasonably,
having regard to the performance of Executive’s essential duties to the Company
pursuant to the terms of this Agreement.  Executive may accumulate unused
vacation time from year to year to the extent permitted under the Company’s
vacation policy for executives as in effect from time to time.

 

 

 

            (f)          Expenses.  Executive shall be reimbursed for all travel
and other reasonable out-of-pocket expenses actually incurred by him in
connection with the performance of his duties hereunder, subject the Company’s
expense reimbursement policies as in effect from time to time and to the receipt
by the Company of receipts and statements in a form reasonably satisfactory to
it.

2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          4.          Termination.

 

            (a)          Termination by the Company for Cause.  Notwithstanding
anything to the contrary herein contained, the Company may terminate immediately
the employment of Executive without notice and without pay in lieu of notice:

 

 

 

 

                          (i)          if Executive commits an act of theft,
fraud or material dishonesty or misconduct involving the property or affairs of
the Company or the carrying out of Executive’s duties; or

 

 

 

 

                          (ii)         if Executive commits a material breach or
material non-observance of any of the terms or conditions of this Agreement
provided that Executive is given written notice of any such breach or
non-observance and fails to remedy the same within 15 days of receipt of such
notice; or

 

 

 

 

                          (iii)        if Executive is convicted of a felony; or

 

 

 

 

                          (iv)        if Executive refuses or fails to implement
any reasonable directive issued by the Company’s Board of Directors and
Executive fails to remedy the refusal or failure within 15 days of receipt of
written notice thereof; or

 

 

 

 

                          (v)         if Executive or any member of his family
makes any personal profit arising out of or in connection with a transaction to
which the Company or any of its subsidiaries is a party or with which it is
associated without making disclosure to and obtaining prior written consent of
the Company.

 

 

 

 

Upon the termination of Executive’s employment pursuant to this Subsection (a),
this Agreement and the employment of Executive hereunder shall be wholly
terminated. Upon any such termination, Executive shall have no claim against the
Company in respect of his employment for damages or otherwise except in respect
of payment of base salary earned, due and owing and unused vacation time to the
date of termination.

 

 

 

            (b)          Termination by the Company Without Cause.
Notwithstanding anything herein to the contrary, the Company may terminate
Executive’s employment hereunder at any time, for any reason or no reason, on
not less than 30 days’ prior written notice.  In the event of termination
pursuant to this Subsection (b), Executive will be paid an amount equal to one
half of Executive’s annual base salary in effect on the date of such termination
of employment with the exception noted above for the voluntary 2004 pay
reduction. Such amount will be paid in equal monthly installments following the
date of termination of employment.

 

 

 

            In addition, notwithstanding anything to the contrary contained
herein or in the applicable stock option agreements, all of the stock options
then held by Executive shall continue to vest in accordance with their terms
until the six month anniversary of the date the Company terminates Executive’s
employment under this subsection (b) and shall be exercisable to the extent so
vested by Executive on or prior to the 60th day following such anniversary date
of termination

3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

            (c)          Termination by Executive.  Executive may terminate his
employment hereunder at any time, for any reason, upon the giving of not less
than 15 days’ prior written notice to the CEO. In the event of termination by
Executive under this clause (c), Executive shall be entitled to receive only his
base salary and unused vacation time due him through the effective date of
termination. Upon the termination of Executive’s employment pursuant to this
Subsection (a), this Agreement and the employment of Executive hereunder shall
be wholly terminated.  Upon any such termination, Executive shall have no claim
against the Company in respect of his employment for damages or otherwise except
in respect of payment of base salary earned, due and owing and unused vacation
time to the date of termination.

 

 

 

            (d)          Termination by the Company Due to Death or Disability. 
The employment of Executive shall, at the option of the Company, terminate
immediately in the event of his death or permanent disability, in which case
notice in writing from the Company shall be sent to Executive or his legal
representative.  In the event of termination under this clause (d), in addition
to any disability benefit coverage to which he may be entitled under any
disability insurance programs maintained by the Company in which he is a
participant, Executive will be paid an amount equal to six months salary at
Executive’s annual base salary rate as in effect on the date of the termination
under this clause (d). Except as provided in the preceding sentence, Executive
shall be entitled to no additional compensation under this Agreement following
the date of termination under this clause (d), other than base salary earned but
not paid, and unused vacation time accrued, through the date of termination. For
purposes of this Agreement “permanent disability” shall mean an illness,
disease, mental or physical disability or other causes beyond Executive’s
control which makes Executive incapable of discharging his duties or obligations
hereunder, or causes Executive to fail in the performance of his duties
hereunder, for six consecutive months, as determined in good faith by the Board
based on a report of a physician selected in good faith by the CEO.

 

 

 

            (e)          Termination by Executive Upon a Change of Control. In
the event that (x) a Change of Control (as hereinafter defined) occurs and
(y) at any time prior to the third anniversary of such Change of Control a
Triggering Event (as hereinafter defined) shall occur, then unless the Executive
shall have given his express written consent to the contrary, Executive may,
upon 30 days written notice to the Company, terminate his employment hereunder
In such event Executive shall be entitled to the following:

 

 

 

                          (i)          Following the date of the Triggering
Event, Executive shall be paid two cash payments, each to be equal to one half
of the Executive’s annual base salary in effect on the date of the Triggering
Event, with the first of such payment to be paid within 30 days of the
Triggering Event and the second of such payments to be paid on the six month
anniversary of the date of the Triggering Event, in each case subject to normal
withholding.

 

 

 

 

                          (ii)         As of the date of the Triggering Event,
notwithstanding the vesting schedule of any stock options then held by
Executive, all stock options then held by Executive shall thereupon become fully
vested; and

4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

                          (iii)        For a six months period following the
date of the Triggering Event, Executive shall be provided with employee benefits
substantially identical to those to which Executive was entitled immediately
prior to the Triggering Event, subject to any changes or modifications
(including reductions or terminations) to the Company’s employee benefit and
welfare plans that are made generally for all of the Company’s senior
executives.

 

 

 

 

                          In the event that the benefits provided for in this
Subsection 4(e) to be paid Executive constitute “parachute payments” within the
meaning of section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and will be subject to the excise tax imposed by Section 4999 of the
Code, then Executive shall receive (a) a payment from the Company sufficient to
pay such excise tax and (b) an additional payment from the Company sufficient to
pay the Federal and California income tax arising from the payment made under
clause (a) of this sentence.  Unless the Company and Executive otherwise agree,
the determination of Executive’s excise tax liability and the Federal and
California income tax resulting from the payment under clause (a) above shall be
made by the Company’s independent accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Company and Executive for
all purposes. For purposes of making the calculations required by this
Subsection 4(e), the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on interpretations of
the Code for which there is a “substantial authority” tax reporting position. 
The Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make the
determinations required by this Subsection 4(e).  The Company shall bear the
expenses of the Accountants under this Subsection 4(e).

 

 

 

 

                          For purposes of this Subsection 4(e):

 

 

 

 

                                    (a)          Change of Control” means the
occurrence of any one of the following:  (1) any transaction or series of
transactions (as a result of a tender offer, merger, consolidation or otherwise)
that results in any person, entity or group acting in concert, acquiring
“beneficial ownership” (as defined in rule 13d-3 under the Securities Exchange
Act of 1934), directly or indirectly, of such percentage of the aggregate voting
power of all classes of common equity stock of the Company as shall exceed 50%
of such aggregate voting power; or (ii) a merger or consolidation of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 50% of the voting power represented
by the voting securities of the Company or such entity outstanding immediately
after such merger or consolidation; or (iii) the shareholders approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all, or substantially all, of the Company’s assets (other than
in connection with a sale or disposition to subsidiaries of the Company or in
connection with a reorganization or restructuring of the Company); or (iv) there
occurs a change in the composition of the Board as a result of which fewer than
a majority of the directors are Incumbent Directors (as hereinafter defined).
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the

5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

Commencement Date or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of the Incumbent Directors
casting votes at the time of such election or nomination.

 

 

 

 

                                    (b)          ”Triggering Event” means any of
the following: (i) the termination by the Company without Cause of Executive’s
employment pursuant to Subsection 4(a) hereof; (2) the reduction of Executive’s
annual base salary or annual incentive bonus formula from that in effect on the
date of the Change of Control; (3) the removal of Executive as the Company’s
Executive Vice President and head of Strategic Business Development or a
reduction in his duties and responsibilities; or (4) the relocation of
Executive’s principal place of employment to a location outside San Diego
County, California.

 

 

 

 

            (f)          Payments.  Any amounts payable to Executive under this
Section 4 shall be paid, unless otherwise specified hereunder, within 30 days of
the date the payment obligation accrues and shall be subject to normal
withholding.

 

 

 

            (g)         Exclusive Rights.  In connection with any termination
under Subsection 4(b) or 4(e), Executive shall have no claim against the Company
in respect of his employment for damages or otherwise except in respect of the
payments and other provisions specified in such Subsections.

 

 

 

 

            (h)         Cooperation.  Upon any termination of employment by the
Company or by Executive hereunder, Executive shall cooperate with the Company,
as reasonably requested by the Company, to effect a transition of Executive’s
responsibilities and to ensure that the Company is aware of all matters being
handled by Executive.

          5.          Resolution of Disputes.  The parties recognize that
claims, controversies and disputes may arise out of this Agreement with respect
to Executive’s employment, termination of employment, or other terms of this
Agreement or based on common law or statute, either during the existence of the
employment relationship or afterwards. The parties agree that should any such
claim, controversy or dispute arise, the parties will use their best efforts to
resolve such dispute informally, between them.  In the event that any such
claim, controversy or dispute between Company and Executive cannot be resolved
within thirty (30) days after either party first gives notice in writing that
any such claim, controversy or dispute exists, either party may then refer the
matter to arbitration before JAMS/ENDISPUTE pursuant to its rules for resolution
of employment disputes.

          The parties hereby agree that referral to arbitration shall be the
sole recourse of either party under this Agreement with respect to any such
claim, controversy or dispute and that the decision of the arbitrator shall be
binding on the parties in accordance with applicable law; provided, however,
that nothing in this Section 5 shall be construed as precluding either party
from bringing an action for injunctive relief or other equitable relief.  The
parties shall keep confidential the existence of each such the claim,
controversy or dispute from third parties (other than arbitrator), and the
determination thereof, unless otherwise required by law.  Except as provided in
the following sentence, such decision rendered by the arbitrator shall be final
and conclusive and may be entered in any court having jurisdiction thereof as a
basis of judgment

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

and of the issuance of execution for its collection.  In rendering his or her
decision, the arbitrator shall be bound to follow California or Federal law, as
applicable, in the same manner as would a court of law.  Any claim that the
arbitrator made a mistake or error in determining or applying the appropriate
law shall be subject to judicial review.

          The parties further agree that the party prevailing in the arbitration
shall be entitled to its reasonable attorney’s fees and that the arbitration
itself shall take place within the County of San Diego, California, and that the
internal laws of the State of California shall apply.

          6.          General Obligations of Executive.

 

            (a)         Executive agrees and acknowledges that he owes a duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Company, to not knowingly become involved in a conflict of interest and to
not knowingly do any act or knowingly make any statement, oral or written, which
would injure the Company’s business, its interest or its reputation unless
required to do so in any legal proceeding by a competent court with proper
jurisdiction.

 

 

 

            (b)         Executive agrees to comply at all times with all
applicable policies, rules and regulations of the Company, including, without
limitation, the Company’s policy regarding trading in the Common Stock, as is in
effect from time to time.

          7.          No Solicitation.  Executive agrees that in the event he is
no longer employed by the Company, for any reason, he shall not hire, solicit or
otherwise cause to be solicited for employment elsewhere, either directly or
indirectly, for a period of one year from his termination of employment, any
employee, officer or director of the Company or any individual who chooses not
to join the Company, provided that Executive participated actively in the
recruiting of such individual.

          8.          Non-competition.  Executive agrees that for a period of
one year following termination of his employment with the Company for any
reason, he will not, nor will he permit any entity or other person under his
control to, directly or indirectly, own, manage, operate or control, or
participate in the ownership, management, operation or control of, or be
connected with or have any interest in, as a shareholder, director, officer,
employee, agent, consultant, partner, creditor or otherwise, any business or
activity which is competitive with any business or activity engaged in by the
Company or any of its subsidiaries or affiliates anywhere within (i) the State
of California, or (ii) any other state of the United States and the District of
Columbia in which the Company engages in or has engaged in business during the
past five years.

          9.          Entire Agreement.  This Agreement constitutes the entire
Agreement between the parties and contains all agreements between them with the
exception of the 1995 Stock Option Plan (and any stock option agreements issued
there under) the other employee benefit and welfare programs maintained by the
Company, and the Invention and Secrecy Agreement dated the date of this
Agreement signed by Executive, which are supplementary to this Agreement and are
each deemed to be incorporated herein by reference.  Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party, or anyone acting
on behalf of any party, which are not embodied

7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

in this Agreement, and that no agreement, statement or promise not contained in
this Agreement shall be valid or binding.  Except for the other agreements,
plans and programs referred to in this Section 9, this Agreement also supersedes
any and all other agreements and contracts whether verbal or in writing relating
to the subject matter hereof.

          10.        Amendment.  Except as otherwise specifically provided
herein, the terms and conditions of this Agreement may be amended at any time by
mutual agreement of the parties; provided that before any amendment shall be
valid or effective, it shall have been reduced to writing and signed by the CEO
on behalf of the Company and by Executive.

          11.        Invalidity.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect its other provisions,
and this contract shall be construed in all respects as if such invalid or
unenforceable provision has been omitted.

          12.        Binding Nature.  Executive’s rights and obligations under
this Agreement shall not be assignable, transferable or delegable by assignment
or otherwise, and any purported assignment, transfer or delegation thereof shall
be void.  This Agreement shall inure to the benefit of, and be enforceable by,
any purchaser of substantially all of the Company’s assets, any corporate
successor to the Company or any assignee thereof.

          13.        Assistance in Litigation.  Executive shall, during and
after termination of employment, upon reasonable notice, furnish such
information and proper assistance to the Company as may reasonably be required
by the Company in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become a party. Except where Executive is
a named defendant, Executive shall be paid a reasonable hourly fee to be
mutually agreed upon.

          14.        Indemnification.  The Company shall indemnify Executive in
accordance with its standard indemnification policy for offices and directors of
the Company and as required by applicable law.

          15.        No Duty to Mitigate.  Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement (whether by
seeking new employment or in any other manner), nor shall any such payment be
reduced by any earnings that Executive may receive from any other source not
paid for by the Company.

          16.        Choice of Law.  The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
California except for Sections 7 and 8 hereof which shall be governed by, and
interpreted and construed in accordance with, the internal laws (without giving
effect to choice of law principles) of the jurisdiction in which either of said
Sections is being sought to be enforced.

          17.        Notices.  All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and, if given by telegram, telecopy or telex, shall be deemed to have
been validly served, given or delivered when sent, if given by personal
delivery, shall be deemed to have been validly served, given or delivered upon
actual delivery and, if mailed, shall be deemed to have been validly served,
given or delivered three business days after deposit in the United States mail,
as registered or certified mail, with

8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

proper postage prepaid and addressed to the party or parties to be notified, at
the following addresses:

 

If to Executive to:

 

 

 

Richard Smith

 

Telephone: (619) 222-6830

 

 

 

If to the Company to:

 

 

 

Maxwell Technologies Inc.

 

9244 Balboa Avenue

 

San Diego, California 92123

 

Attn: Chairman of the Board

 

Telephone:  (858) 503-3300

 

Fax:  (858) 503-3301

          18.        Injunctive Relief.  The Company and Executive agree that a
breach of any term of this Agreement by Executive would cause irreparable damage
to the Company and that, in the event of such breach, the Company shall have, in
addition to any and all remedies of law, the right to any injunction, specific
performance and other equitable relief to prevent or to redress the violation of
Executive’s duties or responsibilities hereunder.

          19.        Release.  If Executive’s employment hereunder shall
terminate under Subsection 4 (b) or 4(e), Executive agrees, as a condition to
his entitlement to receive the amounts specified in such Subsections to be due
to him, to execute and deliver to the Company a release in the form attached
hereto as Exhibit A.  Such release shall be delivered by Executive at the time
of termination, but shall become effective only after Executive has received all
payments specified in this Agreement to be due to him from the Company in
respect of his termination.

9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          20.        Counterparts. This Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument and either of the parties to this Agreement may execute this
Agreement by signing any such counterpart.

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the 22 day of December, 2003

 

“Company”

 

 

 

MAXWELL TECHNOLOGIES, INC.

 

 

 

By:

  /s/ RICHARD BALANSON

 

 

--------------------------------------------------------------------------------

 

 

 

 

Richard Balanson

 

 

 

 

 

  /s/ RICHARD SMITH

 

--------------------------------------------------------------------------------

 

 

Richard Smith

10

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------